Per Curiam.
George Earl Mercer was charged in two complaints with gambling offenses made illegal by G. L. 1956 (1969 Reenactment) §§11-19-5 and 11-19-14. He was tried and found guilty first by a judge in the Tenth Judicial District Court, and then on appeal before a justice and jury in the Superior Court. At the Superior Court trial, he was also found guilty on an indictment charging him with keeping a dwelling for gambling purposes, in violation of §11-19-18. The three cases are here on a bill of exceptions filed well before Rule 4(b) of our rules became effective and changed the procedure for obtaining appellate review of criminal proceedings.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, R. Raymond Greco, Special Asst. Attorney General, for plaintiff. ,
Joseph A. Capineri, for defendant.
The state -concedes that there is no evidence in this case tending to show that defendant kept a place designed for people to assemble for the purpose of gambling, and hence it agrees with defendant’s argument that -application of the rule in State v. Hindle, 108 R. I. 389, 275 A.2d 915 (1971), will not permit the -conviction on the indictment to stand.
The defendant’s several other arguments merit no consideration because of his failure to comply with §9-24-17 by incorporating in his bill of exceptions a clear and definite statement of the exceptions, if any, upon which those arguments are premised. McGovern v. Lord, 91 R. I. 392, 162 A.2d 799 (1960); James C. Goff Co. v. Lunn, 49 R. I. 455, 458, 143 A. 673, 674 (1928); State v. Kemp, 37 R. I. 572, 94 A. 429 (1915).
The defendant’s exception to the indictment charging a violation of §11-19-18 is sustained, his other exceptions are overruled, and the cases are remitted to the Superior Court for further proceedings.
Mr. Chief Justice Roberts did not participate.